Order entered June 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00005-CV

                         PRISCILLA ALIA MCCURDY, Appellant

                                               V.

                                 RANDY LIGGETT, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10001

                                           ORDER
       The reporter’s record in this appeal was first due on February 1, 2019. When it had not

been filed by February 5, 2019, the Court sent a postcard notice to court reporter Vielica Dobbins

informing her the record was overdue and directing her to file the record within thirty days. Ms.

Dobbins did not comply or otherwise communicate with the Court regarding the record and, on

March 29, 2019, the Court ordered Ms. Dobbins to file the record within fifteen days.

       On April 23, 2019, when the record still had not been filed, we ordered Ms. Dobbins to

file, no later than May 8, 2019, either the record or written verification no hearings were

recorded or appellant had not paid for the record. Although our order cautioned Ms. Dobbins

that failure to comply could result in an order that she not sit as a reporter until she complied,

Ms. Dobbins did not comply or otherwise communicate with the Court. Accordingly, on May
28, 2019, we ordered Ms. Dobbins not sit as reporter until she had filed either the record or the

requested verification. On June 6, 2019, Ms. Dobbins informed the Court by letter that she was

not the reporter during the time the case was heard; Stephanie Moses was the reporter at that

time.

        In light of Ms. Dobbins’s letter, we VACATE our May 28, 2019 order. We ORDER

Ms. Moses to file the reporter’s record or written verification no hearings were recorded or

appellant has not paid for the record by June 17, 2019.

        We DIRECT the Clerk to send copies of this order to the Honorable Bridgett N.

Whitmore, Presiding Judge of the 193rd Judicial District Court; Ms. Moses; Ms. Dobbins; the

Dallas County Auditor’s Office; and counsel for all parties.




                                                     /s/       ROBERT D. BURNS, III
                                                               CHIEF JUSTICE